Citation Nr: 1147079	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  08-34 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for residuals of a gunshot wound of the right hand with degenerative changes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from July 1950 to January 1952.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Due to the Veteran's place of residence, subsequent development was accomplished at the RO in Denver, Colorado.

In October 2011, the Veteran testified at a Board personal hearing via videoconferencing, seated at the RO in Denver, Colorado, before the undersigned Veterans Law Judge, seated in Washington, DC.  A transcript has been procured and is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

For the entire rating period under appeal, the Veteran's symptomatology more nearly approximates, by analogy, involvement of two digits with limitation of motion due to ankylosis of the wrist in a position other than favorable.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the entire rating period under appeal, the criteria for a rating of 40 percent for residuals of a gunshot wound of the right hand with degenerative changes have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 4.73, Diagnostic Codes 5309-5214 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  At the October 2011 Board personal hearing, the Veteran indicated that a rating of 40 percent for residuals of a gunshot wound of the right hand with degenerative changes would fully satisfy his claim regarding this issue.  (Hearing Transcript, page 20).  Moreover, in an October 2011 letter, the Veteran's representative reiterated that a 40 percent rating would satisfy the Veteran's claim for an increased rating.  Because the determination below constitutes a full grant of the Veteran's appeal for an increased rating for the service-connected residuals of a gunshot wound, there is no reason to discuss how VA has satisfied the VCAA duties to notify and assist.

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2011).

While a veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Increased Rating for Residuals of a Gunshot Wound

The Veteran contends that his service-connected disability should be evaluated with a higher rating than 30 percent.  Specifically, the Veteran has reported that his residuals of a gunshot wound has been manifested by pain, loss of grip strength, and loss of flexion in the right ring and little fingers, especially when the wrist is not in a favorable position.  During the entire rating period under appeal, the RO has evaluated the residuals of a gunshot wound of the right hand with degenerative changes as 30 percent disabling under Diagnostic Codes 5309-5214.  38 C.F.R. §§ 4.71a, 4.73.  The Board notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.

Diagnostic Code 5309 sets forth the rating criteria for Muscle Injuries to Muscle Group IX, which are the intrinsic muscles of the hand including the thenar eminence; short flexor, opponens, abductor and adductor of the thumb; hypothenar eminence; short flexor, opponens and abductor of little finger; the four lumbricales; four dorsal and three palmar interossei, which affect the forearm muscles that act in strong grasping movements and are supplemented by the intrinsic muscles in delicate manipulative movements.  The rating criteria indicate that the hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc.  The disability is rated on limitation of motion, with a minimum of 10 percent.  See 38 C.F.R. § 4.73. 

Diagnostic Code 5214 provides a 30 percent evaluation for favorable ankylosis of the major wrist in 20 degrees to 30 degrees dorsiflexion.  A 40 percent evaluation may be assigned under this diagnostic code for ankylosis of the major wrist in any other position, except favorable.  See 38 C.F.R. § 4.71a.

When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (2).  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Nix v. Brown, 4 Vet. App. 462, 465 (1993); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

The Board notes that full range of motion for the index, long, ring, and little fingers is metacarpal phalangeal joint (MCP) flexion from 0 to 90 degrees; proximal interphalangeal joint (PIP) flexion from 0 to 100 degrees; and distal interphalangeal joint (DIP) flexion from 0 to 70 or 80 degrees.  See Note (1) to Diagnostic Code 5214.  Moreover, if there is limitation of motion of two or more digits, each digit is to be evaluated separately and the evaluations are to be combined.  See at Note (5) to Diagnostic Code 5214.

Reviewing the evidence of record, the Board notes that the Veteran is right hand dominant.  In a July 2007 VA medical examination report, the Veteran stated that he worked as a real estate agent, using a telephone most of the day.  He indicated that he had retained shrapnel in his right hand in the region of the proximal portion of the hand on the ulnar side which would bother him under the skin.  He stated that he experienced painful motion at the MCP joints of the fourth and fifth fingers.  He indicated that he had difficulty holding a cane in his right hand.  He reported experiencing grip strength weakness and increased pain with changes in weather.  He also stated that he experienced fatigue and trembling in the right hand at times.

Upon examination in July 2007, the VA examiner noted a tender area, measuring four by five millimeters, of obvious and palpable retained shrapnel over the proximal medial portion of the dorsum of the hand.  The VA examiner noted a deformity at both MCP joints of the ring and small fingers.  Extension of both of these fingers was to zero degrees, but flexion of each was only to 60 degrees.  The VA examiner noted a rotational deformity of the medial rotation of the fifth finger.  The VA examiner noted normal PIP and DIP motion of all the fingers and thumb.  The VA examiner noted no other areas of deformity, swelling or tenderness in the hand.  The Veteran displayed normal grip strength.  The VA examiner found no evidence of sensory loss throughout the fingers.  The VA examiner noted tenderness to palpation across the MCP joints of the fourth and fifth fingers.  The diagnosis was retained shrapnel on the dorsum of the right hand with posttraumatic arthritis of the MCP joints of fourth and fifth fingers.  As the Veteran experienced mildly increased symptomatology with repetitive resisted motion of the defected joint, the VA examiner found that there would be an extra 10 degree loss of motion to MCP flexion at the ring and small finger upon repetitive motion.  

In a November 2007 VA treatment record, the Veteran stated that he currently was working for a fast food restaurant.  The Veteran stated that he had a difficult time picking up trays and drinks, and that he sometimes dropped object.  He stated that he used a wrist splint as needed.  In a December 2007 statement, the Veteran stated that his wrist would "collapse when using."  In a December 2007 VA treatment record, the Veteran reported decreasing grip strength in the right hand in combination with great pain.  The Veteran reported difficulty in lifting large cups or glasses, and stated that he would often drop such objects.

In January 2008, the Veteran underwent a MRI of the right wrist to determine if he had shrapnel in his wrist.  The January 2008 VA MRI report found extensive degenerative changes in the hands.  

In a September 2008 VA treatment record, the Veteran reported pain in the right hand of great severity so as to cause him to awaken at night.  The Veteran stated that he had occasional swelling in the dorsal wrist and occasional numbness and pain in the ulnar palm and fourth and fifth fingers since the January 2008 VA MRI.  The Veteran indicated that he worked a fast food restaurant, but was experiencing difficulty picking up trays.  He indicated that he used a wrist sprint, but that it did not help.  He specifically denied popping, catching, and triggering.  

Upon examination, the September 2008 VA examiner noted a scar over the fifth MCP extending down to the wrist.  The VA examiner reported tenderness to palpation over the ulnar carpals and the carpometacarpal (CMC) joint.  The VA examiner noted small, subcutaneous swelling and nodules on the palmar fourth MCP.  The VA examiner noted positive Tinel's sign at the wrist, a positive Phalen's maneuver, and a negative Finkelstein's test.  Finger abduction was four out of five and finger flexion and extension was five out of five.  The diagnosis was likely carpal tunnel syndrome, palmar swelling with likely early dupuytrens, and osteoarthritis of the right hand and wrist.  

In a January 2010 VA medical examination report, the Veteran reported that he had worked at a fast food restaurant five days per week, three to four hours per shift, throughout 2009.  He stated that he had missed one day of work per week for the previous fifty weeks due to increases in his right hand pain and right hand weakness that prevented him from carrying trays.  The Veteran stated that he had ceased working in November 2009.  The Veteran indicated experiencing no impairment of activities of daily living and being capable of eating, cooking, driving, writing, dressing and caring for personal hygiene.  The Veteran reported that bending his wrist would cause pain at night, great enough to awaken.  The Veteran indicated experiencing daily, but intermittent, right wrist and right little and ring finger carpal bone and MCP joint pains with maximum pain levels at five on a scale of 10.  The Veteran stated that the right wrist and right little and ring finger MCP joints were stiff, but denied symptoms of swelling, locking, or instability.  The Veteran stated that, over the course of the previous year, he developed intermittent episodes of grip strength weakness on a weekly basis, that led to an inability to carry trays at work.  The Veteran stated that this weak grip strength was progeressive to date.  The Veteran denied sensory symptoms of numbness or paresthesias.  The Veteran also reported recent progressive painful tender linear beaded masses of the right palm leading to the ring finger.

Upon examination, the January 2010 VA examiner reported that the right hand and right wrist had no evidence of swelling or deformity, with the exception of stable, well-healed surgical and traumatic scars on the right ulnar hand.  The Veteran's active and passive range of motion of the right wrist times three was deviation from zero to 30 degrees, radial deviation from zero to 10 degrees, palmar flexion from zero to 45 degrees, and dorsiflexion from zero to 45 degrees, with pain at all end points.  Upon examination of the right hand, the VA examiner found beaded, fibrotic, nodules of the flexor tendon to the right ring finger.  The VA examiner stated that the palmar nodules were consistent with a diagnosis of stenosing tenosynovitis.  The VA examiner reported no swelling of the right little and ring finger MCP joints.  Active and passive motion of the right little and ring fingers was to zero degrees of extension; and zero to 70 degrees of flexion with pain at the end.  The dorsum of the right hand at the base of the ring finger metacarpal joint demonstrated a five millimeter diameter hyperpigmented subcutaneous retained fragment mass.  The palpable fragment was tender to palpation, but demonstrated no evidence of skin ulceration.  Motor strength testing of the right hand and wrist demonstrated five out of five motor strength to wrist extension, wrist flexion, finger abduction, finger adduction, grip strength testing, and pinch strength testing.  The VA examiner noted no sensory loss to the right hand or right wrist to touch.  

The January 2010 VA examiner's diagnoses were right wrist and right little and ring finger degenerative joint disease; retained metallic fragment, subcutaneous, dorsal hand overlying the base of the ring finger metacarpal bone; and right hand ring finger flexor tendon tenosynovitis.  The VA examiner stated that medical literature, specifically Campbell's Operative Orthopedics 2007, indicated that tenosynovitis might occur acutely or progressively after tendon trauma, but that neither acute nor progressive trauma etiology course of disease applied to the Veteran.  Yet, the VA examiner noted that stenosing tenosynovitis most commonly occurred due to occupational repetitive mild trauma.  The VA examiner noted that Campbell's text referred to a source of such trauma as "waitressing."  Therefore, the VA examiner concluded that the Veteran's current right ring flexor tendon sclerosing tenosynovitis was not related to the in-service ulnar hand injuries sustained during service, but was related to the Veteran's civilian tray-serving employment.  According to the VA examiner, the Veteran's increased right hand pain and decreased grip strength at work was overwhelmingly due to the recent onset of stenosing tenosynovitis and not due to any change in the Veteran's service-connected right hand disability.  

At the October 2011 Board personal hearing, the Veteran testified that a shifting of the fragments of shrapnel in his hand during the January 2008 VA MRI examination caused the increase in pain and range of motion function.  The Veteran reported that, since the January 2010 VA medical examination, the pain in his right hand had increased to a seven out of 10 on a daily basis and that he was no longer able to drive because he was no longer able to fully use his right hand during turns.  The Veteran stated that walking caused difficulty as he had a difficult time putting his weight on a cane.  The Veteran also indicated that he was experiencing difficulty dressing himself and opening a door lock.  The Veteran stated that he could no longer use a computer.  He stated that he was no longer able to lift any object in his right hand heavier than five pounds.  The Veteran indicated that his wrist was beginning to pop with use.  The Veteran stated that he used a wrist brace rarely as it did not help much.  The Veteran stated that he could move his fourth and fifth fingers, but had no strength in them.  The Veteran stated that he currently worked at a position where his primary duty was using the telephone.  

Having reviewed the evidence, the Board finds that the evidence is in relative equipoise as to whether the Veteran's right hand and wrist symptomatology more nearly approximates involvement of two digits with ankylosis of the wrist in any other position than favorable, as required for a higher disability rating of 40 percent under Diagnostic Code 5214.  The Veteran essentially has lost the use of his hand in anything but favorable position due to pain and a lack of flexion and grip strength in the right ring finger and little finger.  In the January 2007 VA medical examination report, the VA examiner noted that the Veteran would have only 50 degrees of flexion, or a little more than half, of flexion in his fourth and fifth fingers upon repetitive motion due to his service-connected residuals of a gunshot wound.  In the subsequent January 2010 VA medical examination report, the VA examiner noted that the Veteran experienced only 70 degrees of flexion in the fourth and fifth fingers of the right hand.  The Veteran has also reported increasing pain and lack of grip strength in his right hand, causing him to drop trays and other objects, throughout the pendency of this appeal.  The Board finds the Veteran's lay accounts of his right wrist and hand symptomatology to be credible.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (finding that a lay person offer credible evidence as to observable symptomatology).  

The Board notes that, in the January 2010 VA medical examination report, the January 2010 VA examiner suggested that the Veteran's increased lack of grip strength and pain in the right hand were caused by tenosynovitis of the right finger flexor tendon which was not related to the Veteran's service-connected residuals of a gunshot wound.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Having reviewed the evidence, the Board does not find the January 2010 VA examiner's opinion regarding tenosynovitis to have probative value in determining the Veteran's disability rating.  

Initially, the Board notes that the Veteran's service-connected residuals of a gunshot wound have been found to affect both the wrist and the ring finger of the Veteran's right hand.  Although the January 2010 VA medical examiner found that this service-connected disability did not cause the tenosynovitis disorder, the VA examiner offered no opinion regarding whether the Veteran's tenosynovitis was aggravated by the service connected disability.  The Board notes that a veteran may establish service connection by demonstrating that his current (secondary) disability became aggravated or chronically worsened by an already service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Therefore, the January 2010 VA examiner's opinion regarding the etiology of the Veteran's tenosynovitis was, at best, incomplete.  

Moreover, the January 2010 VA examiner, having reported that the Veteran's tenosynovitis was unrelated to the service-connected residuals of a gunshot wound, stated that the Veteran's loss of grip strength and pain in the hand were "overwhelmingly" related to the tenosynovitis.  Leaving aside whether the tenosynovitis was related to the Veteran's service-related disability, the Board notes that the January 2010 VA examiner, by stating that the Veteran's increased pain and loss of grip were "overwhelmingly" related to the tenosynovitis disorder, acknowledged that the Veteran's current symptomatology was attributable in some part to the Veteran's service-connected residuals of a gunshot wound.  This opinion does not have the degree of specific differentiation so as to separate the degree of disability due to service-connected disability from non-service-connected disorder.  

If it is not possible to distinguish the effects of service-connected and non-service- connected disorders, the reasonable doubt doctrine dictates that all symptoms be attributed to a veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182   (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140   (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so).  As all manifestations of a particular disorder are to be considered in determining a percentage rating for a service-connected disability, the Board must consider the Veteran's lack of grip strength and pain on use of the hand in determining the Veteran's disability rating.  

The Board also notes that the January 2010 VA examiner's opinion appears flawed factually.  The evidence indicates that the Veteran was employed as a real estate agent at the time of the July 2007 VA medical examination.  In the July 2007 VA medical examination report, the Veteran reported experiencing both pain and loss of grip strength of the fourth and fifth fingers.  Moreover, in a November 2007 VA treatment record, the Veteran reported that he was currently working at the fast food restaurant.  Having just started this position, the Veteran was already reporting lack of grip strength causing him to drop trays.  As the Veteran was experiencing symptoms that the January 2010 VA examiner attributed to tenosynovitis both prior to and at the very beginning of his employment at a fast food restaurant, the January 2010 VA examiner's opinion appears flawed in the light of all the evidence.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Therefore, the Board finds that the January 2010 VA examiner's opinion regarding tenosynovitis does not have probative value in determining the Veteran's disability rating.  

At the October 2011 Board personal hearing, the Veteran offered credible testimony indicating that the he had experienced an increase in pain and range of motion function in his hand so as to make use of the right hand nearly impossible if not in a favorable position.  See Layno, 6 Vet. App. at 469 (1994).  By definition, ankylosis contemplates a total absence of joint mobility.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) (both indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  In this instance, the Veteran has indicated that he has no use of the right hand due to the difficulties with the fourth and fifth finger if the wrist is in an unfavorable position due to his service connected gunshot wound.  When two digits of the same hand are affected by any combination of limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (2).  In this instance, the Veteran's residuals of a gunshot wound, by analogy, more nearly resembles ankylosis of the right (major) wrist in any other position, except favorable, due to the loss of use of the hand related to the problems with the fourth and fifth digits.  

The Board notes that the Veteran's disability has been manifested by inconsistent symptomatology during the rating period under appeal.  For example, in the July 2007 VA medical examination report, the VA examiner noted that flexion of the right fourth and fifth fingers would be limited to 50 degrees upon repetitive testing.  Yet, in the January 2010 VA medical examination report, the VA examiner found that the Veteran demonstrated 70 degrees of flexion.  Moreover, the Veteran indicated experiencing pain on use of the hand, measuring a five on a scale of 10 in the January 2010 VA medical examination report.  Yet, at the October 2011 Board personal hearing, the Veteran reported experiencing pain measuring seven to ten.  The Board notes that the rating must be based on all symptoms attributable to a disability.  As there is no date at which the evidence indicates that the Veteran's disability definitively worsened and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's residuals of a gunshot wound more nearly approximates the criteria for a 40 percent rating under Diagnostic Codes 5309-5214 for the entire rating period under appeal.  38 C.F.R. §§ 4.71a, 4.73.

As stated above, at the October 2011 Board personal hearing and in an October 2011 statement, the Veteran indicated that a 40 percent rating for his residuals of a gunshot wound would completely satisfy his claim.  Therefore, this Board decision is a full grant of the benefits sought on appeal as to this issue, and the Board need not discuss the possibility of a higher rating or extraschedular consideration for any period.


ORDER

A rating of 40 percent for residuals of a gunshot wound of the right hand with degenerative changes is granted.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


